Citation Nr: 1541374	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-47 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a higher initial rating for a left knee disability, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for a right knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to August 2005 and from July 2006 to January 2007.  He also appears to have served on at least two prior periods of active duty for training (ACDUTRA), which have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction for the Veteran's claims was transferred to the RO in Winston-Salem, North Carolina, prior to certification to the Board.

The issue of entitlement to service connection for a foot fungus disability has been raised by the record in a December 2009 statement that accompanied the Veteran's substantive appeal, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran has not been provided an adequate examination with respect to the claims on appeal.  The Veteran was provided a generalized examination in December 2007 at the VA Medical Center in Salem, Virginia, but his medical records were not available.  Stefl, 21 Vet. App. at 123 (indicating an examination is inadequate when it is not based on the claimant's prior medical history).  Although the examiners determined the Veteran did not have current bilateral hearing loss, bilateral shoulder, or back disabilities, they were not able to comment on notes in his service treatment records regarding possible symptoms of the claimed disabilities.  

The December 2007 examination report does not included range of motion test results or consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups as is required to rate the knee disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  An underlying rationale was also not provided for any opinion included in the report.  Nieves-Rodriguez, 22 Vet. App. at 304 (explaining the underlying rationale is what gives probative value to an examination report).  VA regulations provide that where "findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2015). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

It does not appear that the Veteran's VA treatment records have been associated with his electronic claims file.  A May 2015 supplemental statement of the case references VA treatment records from several VA Medical Centers in North Carolina, but these records are not available in VBMS or the Virtual VA.  The availability of the records is an absolute necessity for the proper adjudication of the Veteran's claim.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).
Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including any periods of ACDUTRA.

2.  Ensure all VA treatment records pertaining to the issues on appeal are obtained and associated with the Veteran's electronic claims file.

3.  Schedule the Veteran for new examinations regarding his claims of entitlement to service connection for bilateral hearing loss, bilateral shoulder, and back disabilities.  The claims file must be reviewed by the examiner(s) in conjunction with the examination(s).

For each of the claimed disabilities, the assigned examiner must address whether the Veteran has a current disability that is at least as likely as not the result of an in-service injury or disease.  (A current disability is one shown at any time since 2008, regardless of whether it is shown on the current examination).

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must provide reasons for all opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

4.  Schedule the Veteran for a new examination to determine the current severity of his service-connected bilateral knee disabilities.  The examiner must review the claims file.

The examination report must include full range of motion testing, as well as consideration of any additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  

The examiner should provide an estimate of the additional limitation of motion in degrees due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  

This information is required by VA regulations as interpreted by courts. 

The examiner is advised the Veteran is competent to report his symptoms and history, to include limitation during flare-ups, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.


The examiner must provide reasons for all opinions.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

